$

PROVISIONAL LEASE OF STATE-wAND |

Whereas I, ZAIDI BIN MAHDI, ‘Superintendent of Lands and Surveys,
SAMARAHAN Division (hereafter called “the said Superintendent) have agreed to lease fo
LEMRAGA PEMBANGUNAN DAN LINDUNGAN TANAH (18220 shore) and NIRWANA MUHIBBAH SENDIRIAN

BERHAD (1/20 share) ‘
MELIKIN LAND

all that parcel of land situate in the District and known as Lot
Number 2979 in Bleck¢Seetion Number o containing approximately £80 ha..
rer vtcreas a Leate in accordance withthe provisions ofthe Land Cade éannct be given because the immediate survey of

the land has not yet been practicable, now therefore 1, the said Superintendent, in. consideration of the payment of
premium and of the rent hereinafter reserved hereby agree t0 the said LEMBAGA PEMBANGUNAN DAN

LINDUNGAN TANAH and NIRWANA MUHIBBAH SENDIRIAN BERHAD
entering into possession of the said land and holding it as tenant fromthe (7th
subject to the payment therefor ofthe annual rent of Ringgit
EIGHTY-FOUR ONLY (RM9,584.00)—

aes by
or to the payment of such revised rent as may hereafter be determined under section 30 of the Land Code and subject also." 2
to the terms and conditions hereinafter written. he fai

day of __ October, 2000 -
NINE THOUSAND FIVE HUNDRED. AND

Premium .
‘Ringgit ONE MILLION NINE HUNDRED AND FORTY THOUSAND ONLY (RM1.940,000.00}

(payable by FIVE (5) instalments as follows:

(0) The frst instalment of RM388,000,00 10 be paid on the registration af ths Leas: and
2) FOUR (4) subsequent equal instalments of RMAE3,S81.08 10 be paid annually thereafter on the
17th day of October of cach succeeding year) :

Inwitners whereof tthe said Superintendent have kereurto:set my hand and seal of office this
of Oetohar, Tue thourant

sheet ets NIMS

2979

Classification = Mire. nd oer beploe Lies. 22
“ ‘ Section 28
Category + Country Land hoy 2 cy i “( (Rev. 1096:
“ bys ee
Locality Batang Kerang, Serian, 7
TRN. + OB-LCPLS-020-600-02979
MELIKIN LAND posal ie
peer eer ES SE —

RESTRICTIONS AND SPECIAL CONDITIONS
{including any modification of plied conditions and restrictions)
pletion of proper survey uf tk lend the holder ofthis provisionat lease will be given @
eordance with the provisions nf th Land Code, and subject ta the following express
end restrictions:
(a) Tris land shall be ured only for ogr sultral purposes and purposes incidental to the production
‘and processing of crops grown then 2n and such other purposes as may he from rime to time
‘epproved by the Director of Lands « xd Surveys:
Ne building shall be erected within. distance of 300 feet from the edge of @ road reserve without
the priar authority in writing of the. Vrector of Lands and Surveys:
Alt points of ingress fo and egress fim any mink road shall he subject tthe epproval in writing
ofthe Director of Lands and Survey which approval shall be obtained priorto the
‘commencement of construction and 'r use of such point of ingress oF egress: +
fd) The leasce shall not be entitled toa. se for any of the land included in this provisional lease
which may be required for the purps te of read reserve:
(Continued on © ntinuation sheet Nod)

SAMARAHAN Land R gist Offieack’s: Vt:
fe

day af October, 2000.

RegisirortAsst [tdkistear

Limitation, Easement, Ete. & Annotation | Siganturenf-RerlstraAsst. Registrar

REMARKS:

Refs 43, 61 & I19#SD/Doxs.No, 127793, L&: 80 Ho. 722/2000 CDR RE 19. BIAIQLIOUSD oF
65.1995 & 29.6.2000.
MZ Lvide Gar. Notif, No, SwkLM.6 of $.3.1 9.

$

PROVISIONAL LEASE OF STATE-wAND |

Whereas I, ZAIDI BIN MAHDI, ‘Superintendent of Lands and Surveys,
SAMARAHAN Division (hereafter called “the said Superintendent) have agreed to lease fo
LEMRAGA PEMBANGUNAN DAN LINDUNGAN TANAH (18220 shore) and NIRWANA MUHIBBAH SENDIRIAN

BERHAD (1/20 share) ‘
MELIKIN LAND

all that parcel of land situate in the District and known as Lot
Number 2979 in Bleck¢Seetion Number o containing approximately £80 ha..
rer vtcreas a Leate in accordance withthe provisions ofthe Land Cade éannct be given because the immediate survey of

the land has not yet been practicable, now therefore 1, the said Superintendent, in. consideration of the payment of
premium and of the rent hereinafter reserved hereby agree t0 the said LEMBAGA PEMBANGUNAN DAN

LINDUNGAN TANAH and NIRWANA MUHIBBAH SENDIRIAN BERHAD
entering into possession of the said land and holding it as tenant fromthe (7th
subject to the payment therefor ofthe annual rent of Ringgit
EIGHTY-FOUR ONLY (RM9,584.00)—

aes by
or to the payment of such revised rent as may hereafter be determined under section 30 of the Land Code and subject also." 2
to the terms and conditions hereinafter written. he fai

day of __ October, 2000 -
NINE THOUSAND FIVE HUNDRED. AND

Premium .
‘Ringgit ONE MILLION NINE HUNDRED AND FORTY THOUSAND ONLY (RM1.940,000.00}

(payable by FIVE (5) instalments as follows:

(0) The frst instalment of RM388,000,00 10 be paid on the registration af ths Leas: and
2) FOUR (4) subsequent equal instalments of RMAE3,S81.08 10 be paid annually thereafter on the
17th day of October of cach succeeding year) :

Inwitners whereof tthe said Superintendent have kereurto:set my hand and seal of office this
of Oetohar, Tue thourant

sheet ets NIMS

2979

Classification = Mire. nd oer beploe Lies. 22
“ ‘ Section 28
Category + Country Land hoy 2 cy i “( (Rev. 1096:
“ bys ee
Locality Batang Kerang, Serian, 7
TRN. + OB-LCPLS-020-600-02979
MELIKIN LAND posal ie
peer eer ES SE —

RESTRICTIONS AND SPECIAL CONDITIONS
{including any modification of plied conditions and restrictions)
pletion of proper survey uf tk lend the holder ofthis provisionat lease will be given @
eordance with the provisions nf th Land Code, and subject ta the following express
end restrictions:
(a) Tris land shall be ured only for ogr sultral purposes and purposes incidental to the production
‘and processing of crops grown then 2n and such other purposes as may he from rime to time
‘epproved by the Director of Lands « xd Surveys:
Ne building shall be erected within. distance of 300 feet from the edge of @ road reserve without
the priar authority in writing of the. Vrector of Lands and Surveys:
Alt points of ingress fo and egress fim any mink road shall he subject tthe epproval in writing
ofthe Director of Lands and Survey which approval shall be obtained priorto the
‘commencement of construction and 'r use of such point of ingress oF egress: +
fd) The leasce shall not be entitled toa. se for any of the land included in this provisional lease
which may be required for the purps te of read reserve:
(Continued on © ntinuation sheet Nod)

SAMARAHAN Land R gist Offieack’s: Vt:
fe

day af October, 2000.

RegisirortAsst [tdkistear

Limitation, Easement, Ete. & Annotation | Siganturenf-RerlstraAsst. Registrar

REMARKS:

Refs 43, 61 & I19#SD/Doxs.No, 127793, L&: 80 Ho. 722/2000 CDR RE 19. BIAIQLIOUSD oF
65.1995 & 29.6.2000.
MZ Lvide Gar. Notif, No, SwkLM.6 of $.3.1 9.

“Transfer, Power of Atorney, Sublease, Charge, Caveat, Ete

Sig inture of Registrar/Asst, Registrar

“Transferred to SATICING OM. PALM PIANTATION SENDIRIAN DERTHAD for RM, 204 000.00 vide 1. 2359)

G04 of 25.06.2004.

Asst. D

CONTINUATION SHEET
NO. J

ICTIONS AND|SPECIAL CONDITIONS
(including any modification of impiied conditions and restrictions)

(¢) The proprietor shall not disturb the land within the sixty-six feet reserve. along the bani
navigable river or streani;
The proprietor shall have no rights to extract timber or mineral deposits from the land without Gri.
appropriate licence issued by the relevant authority; La 5,
(@) The development of this land shall not interfere with the rights of the existing timber ancloF arg
ilning licensee to fell and extract timber or to extract mineral deposit within the respective “ent Ge
licensee's authorised area of operation; RS as
(%) The proprietor is required under the Natural Resources and Environment (Prescribed Activities) Hy.
‘Order, 1994 to undertake ari Environmental Inpact Assessment Study on the area prior (0 project 72335
implementation and (0 submit ton (10) copies of the report to the Secretary, Notural Resouees ier i
‘and Environment Board; coal

() The proprietor shall commence field planting within two (2) years of the issue of this lease. The *
whole of the plentable area shall be fully planted by the end of the fifth year from the date of the
issue of this lease.;

oO The observance of conditions (i) shall be enforced by the Minister for the time being responsible
(for Land Dewlopment or any agents duly outhorized by hint in writing in that behalf and the

. “Minister or the agents so appointed shall have the rights of access to the land at all reasonable
time;

(k) A breach or a default in the observance of any or all the conditions specified above shall render
the land liable t0 forfeture and the Superintendent or other officer authorised by him may, on
behalf of the Government, declare the estate or interest secured by that document of ile to be
forfeited and re-enter the land or the portion thercof in respect of which the breach or default
‘occurs in accordance with Section 33(1) of the Land Code;

Inthe event that adjacent areas have been alienated for different crops and erop zoning is not
possible, a buffer zone of 200 metres shall be instituted along the common boundary of the
‘estates, No drain shall be built within the distance of 200 metres from cach side of the estate's
boundary. Activities carried out within this buffer zone shalt be limited and have to be opproved
by the Plantation Land Committee or any designated authority; and

4° (mt) Prior to commercial development of peat soils, the project proponent shall carry out @ survey and
submit a report on the peat depth and long term drainability of the proposed project area.;
(ii) The term of years for which any such lease shall be granted shall be the balance then remaining of the
tern of sixty (60) years from the date of this provisional lease; and
(iti) The holder of this provisional lense shall not be entitled to @ lease of an trea equal to the area above
stated bre only to stich an area as the survey shows to be avatlable.

LS. IMA

eo AOC

Block/Seetion Lot No.
TRN. : 08-LCPLS-020-000-02979
MELIRIN LAND

Storey No. Parcel No.

DISTRICT

os
Lamitatlon, Easement, Ete. & Annotation
ts

SUS
ae

=
Signature of Registrar/Asst. Registrar

REMARKS:

CONTINUATION SHEET
NO. J

ICTIONS AND|SPECIAL CONDITIONS
(including any modification of impiied conditions and restrictions)

(¢) The proprietor shall not disturb the land within the sixty-six feet reserve. along the bani
navigable river or streani;
The proprietor shall have no rights to extract timber or mineral deposits from the land without Gri.
appropriate licence issued by the relevant authority; La 5,
(@) The development of this land shall not interfere with the rights of the existing timber ancloF arg
ilning licensee to fell and extract timber or to extract mineral deposit within the respective “ent Ge
licensee's authorised area of operation; RS as
(%) The proprietor is required under the Natural Resources and Environment (Prescribed Activities) Hy.
‘Order, 1994 to undertake ari Environmental Inpact Assessment Study on the area prior (0 project 72335
implementation and (0 submit ton (10) copies of the report to the Secretary, Notural Resouees ier i
‘and Environment Board; coal

() The proprietor shall commence field planting within two (2) years of the issue of this lease. The *
whole of the plentable area shall be fully planted by the end of the fifth year from the date of the
issue of this lease.;

oO The observance of conditions (i) shall be enforced by the Minister for the time being responsible
(for Land Dewlopment or any agents duly outhorized by hint in writing in that behalf and the

. “Minister or the agents so appointed shall have the rights of access to the land at all reasonable
time;

(k) A breach or a default in the observance of any or all the conditions specified above shall render
the land liable t0 forfeture and the Superintendent or other officer authorised by him may, on
behalf of the Government, declare the estate or interest secured by that document of ile to be
forfeited and re-enter the land or the portion thercof in respect of which the breach or default
‘occurs in accordance with Section 33(1) of the Land Code;

Inthe event that adjacent areas have been alienated for different crops and erop zoning is not
possible, a buffer zone of 200 metres shall be instituted along the common boundary of the
‘estates, No drain shall be built within the distance of 200 metres from cach side of the estate's
boundary. Activities carried out within this buffer zone shalt be limited and have to be opproved
by the Plantation Land Committee or any designated authority; and

4° (mt) Prior to commercial development of peat soils, the project proponent shall carry out @ survey and
submit a report on the peat depth and long term drainability of the proposed project area.;
(ii) The term of years for which any such lease shall be granted shall be the balance then remaining of the
tern of sixty (60) years from the date of this provisional lease; and
(iti) The holder of this provisional lense shall not be entitled to @ lease of an trea equal to the area above
stated bre only to stich an area as the survey shows to be avatlable.

LS. IMA

eo AOC

Block/Seetion Lot No.
TRN. : 08-LCPLS-020-000-02979
MELIRIN LAND

Storey No. Parcel No.

DISTRICT

os
Lamitatlon, Easement, Ete. & Annotation
ts

SUS
ae

=
Signature of Registrar/Asst. Registrar

REMARKS:

